


109 HR 6276 IH: To amend the Internal Revenue Code of 1986 to alleviate

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6276
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Clay (for
			 himself, Mr. Akin,
			 Mr. Blunt,
			 Mr. Carnahan,
			 Mrs. Emerson, and
			 Mr. Hulshof) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to alleviate
		  poverty by encouraging the employment of residents by empowerment zone
		  businesses through the employment of residents in designated areas of pervasive
		  poverty, unemployment, and general distress.
	
	
		1.Special rule for employment
			 of residents in an empowerment zone
			(a)In
			 generalSection 1397C of the Internal Revenue Code of 1986
			 (defining enterprise zone business) is amended by adding at the end the
			 following new subsection:
				
					(g)Special rules
				relating to resident employment requirements
						(1)In
				generalIf a business entity or proprietorship uses all
				reasonable efforts during the first 6-month period of any taxable year to meet
				the 35 percent employee requirement under subsection (b)(6) or (c)(5) or under
				any other provision of this subchapter, but is unable to do so because
				insufficient applications of qualified candidates willing to accept and
				continue employment were received by such business entity or proprietorship
				during such period, then the business entity or proprietorship may file with
				the Secretary of Housing and Urban Development necessary information, including
				available statistics concerning the labor pool and applications received,
				documenting such reasonable efforts during such period and request that the
				Secretary of Housing and Urban Development determine whether such business
				entity or proprietorship used all reasonable efforts during such period to meet
				such requirement. If the Secretary of Housing and Urban Development determines
				that the business entity or proprietorship used such reasonable efforts, the
				Secretary of Housing and Urban Development shall issue a finding stating such
				determination and such requirement shall be deemed to be met for all purposes
				of this subchapter for such taxable year if during the final 3 months of such
				taxable year at least 35 percent of the employees of such business entity or
				proprietorship are residents of—
							(A)the empowerment
				zone, or
							(B)any area within a
				15 mile radius of the qualified business of such business entity or
				proprietorship which has been designated by any Federal, State, city, or
				municipal governmental unit as an area of pervasive poverty, unemployment, and
				general distress.
							Any
				employee taken into account for purposes of such requirement by reason of this
				paragraph for any taxable year may continue to be taken into account for such
				requirement for any subsequent taxable year during which such employee remains
				a resident of the area described in subparagraph (A) or (B).(2)Determination by
				hudThe Secretary of Housing and Urban Development shall make any
				and all necessary inquiries (including requesting additional information of the
				business entity or proprietorship) in order to respond to the request made
				under paragraph (1) (by making such finding or providing notice of a failure to
				make such finding) within 30 days of the date of such request. Any finding
				under paragraph (1) shall also contain a statement by the Secretary of Housing
				and Urban Development verifying that the areas described in paragraph (1)(B)
				are areas of pervasive poverty, unemployment and general distress.
						(3)Employment by
				management companyFor purposes of this subchapter, a business
				entity or proprietorship owner of a enterprise zone business shall be deemed
				the employer of any employees that a management company hires to operate such
				enterprise zone
				business.
						.
			(b)Reports to
			 Congress
				(1)In
			 generalThe Secretary of Housing and Urban Development shall
			 submit to Congress, every 3 years, a report summarizing the information
			 submitted to the Secretary by a business entity or proprietorship under section
			 1397C(g) of the Internal Revenue Code of 1986 (as added by subsection (a)) and
			 the actions taken by the Secretary in response.
				(2)Final
			 reportThe Comptroller General of the United States shall use the
			 reports submitted by the Secretary of Housing and Urban Development under
			 paragraph (1), and such other information the Comptroller General deems
			 relevant, to make an assessment of the impact of such section 1397C(g), in the
			 form of an update to the reports required by section 101(c) of the Community
			 Renewal Tax Relief Act of 2000.
				(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning on and after January 1, 2006, and shall apply to any bonds
			 outstanding on that date.
			
